se 5; ae -md-024752-LHK ocument 425 Filed 02/21/20 Page 1 of 1

drobin it Fe bye if fh 0

‘ &
_ 4 & db
UNITED STATES DISTRICT COURT Fp
/
NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVIER TONS Shiy ley
Woe c OnE au
Sqpiey wee’
OSS my
IN RE: YAHOO! INC. CUSTOMER DATA  ) Mig

SECURITY BREACH LITIGATION )
) Case No. 5: 16-md-02752-LHK

In re: Claimant Steven Kent Luker ) Hon. Lucy H. Koh

Claimant +3 ) Courtroom 8, 4'* Floor.

OBJECTION TO CLASS COUNSEL ATTORNEY FEES
I, Steven Kent Luker, do hereby object to Class Counsel’s Motion

for Attorney Fees in the Amount of $30 million dollars.

Signature of Claimant

Steven Kent Luker

Claimant +

Steven Kent Luker

Pro se

 

el

 
